Title: To George Washington from Brigadier General William Maxwell, 31 August 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 31st Augt 1778
          
          Coll D’Hart having some bussiness to transact at Camp, he has obtained my leave for
            that purpose. I have had intiligen[c]e from New York though not d[i]rectly or by so good
            authority as I could wish, yet it is believed & I believe it, that a part of
            Birons Fleet has arived about 3 days ago Viz. five large Ships, that the Officers has
            been seen and spoke with in New York. I have attempted
            to send some people for intiligence this two nights pass’d but they have deceived me
            both times. If the English Vessels is comin as believed I am surprised I have not had
            intiligence of it from Major Howel. We are in great
            suspence here about Rhode Island & Genl Sullivan as we have heard that the
            French Fleet is gone to Boston & that General Clinton is gone up the sound I am.
            Your Excellency Most Obedt Humble Servt
          
            Wm Maxwell
          
        